Citation Nr: 1703487	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  07-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of whether the character of the appellant's discharge constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The appellant had active service from January 1968 to April 1970; he was discharged from such service under undesirable conditions. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 unfavorable administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2011, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The character of the appellant's April 1970 discharge was determined to be a bar to receipt of VA benefits by Administrative Decision dated in May 1979; the appellant was notified of that decision and did not appeal.

2.  The evidence received since the May 1979 administrative decision does not relate to an unestablished fact necessary to substantiate reopening the claim concerning the issue of character of discharge, does not contain updated or amended service department records relating to the appellant's character of discharge, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1979 administrative decision concluding that the character of the appellant's April 1970 discharge was a bar to VA benefits is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302, 20.1103 (2016). 

2.  New and material evidence has not been received, and the claim of whether the character of the appellant's April 1970 discharge is a bar to the receipt of VA monetary benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

Where the issue involves the character of an appellant's discharge, VA must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated in March 2011.  The letter informed the appellant that VA compensation benefits would require resolution of the question of whether his discharge from service was a bar to benefits.  The letter discussed what evidence would be "new" and "material" to this appeal.  Furthermore, the RO issued the Veteran a supplemental statement of the case (SSOC) in July 2012 that included 38 C.F.R. § 3.12, the controlling regulation regarding character of discharge.  Thus, the Board finds that any notice defect was cured. 

The record also reflects that VA has made reasonable efforts to assist the appellant.  Specifically, the record includes pertinent service records including the appellant's service personnel records.  The appellant has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.

New and Material Evidence

The appellant seeks to reopen a previously denied claim whether the character of his discharge is a bar to VA benefits.  

In a May 1979 administrative decision, the RO had found that the character of the appellant's discharge was a bar to VA compensation.  The RO noted the appellant's in-service offenses and his undesirable discharge on April 27, 1979.  The appellant had applied for an upgrade of his discharge under the Department of Defense Review Program (Special).  The appellant received an upgrade of his discharge to "under honorable conditions."  However, when reviewed by the Naval Discharge Review Board, it was determined that an upgrade was not justified under the new, uniform standards for discharge review.  See 10 U.S.C. § 1553, see also 38 C.F.R. § 3.12.  Therefore, the RO determined that the Veteran's discharge of April 27, 1970, was considered to be under conditions which are a bar to all VA benefits, except for medical benefits under Public Law 95-126. 

Although notified of the denial in a June 1979 letter, the appellant did not initiate an appeal of that determination.  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Board must determine whether new and material evidence has been received to reopen the claim following the May 1979 final decision.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  Newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Character of Discharge

To qualify for veteran's benefits, a claimant must first establish that he has the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996), abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101 (2). A discharge or release from service for "willful and persistent misconduct" is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  If the claimant is discharged from service under dishonorable conditions, including resigning for the good of the service, this may constitute a bar to VA benefits under certain circumstances "unless it is found that the person was insane at the time of committing the offense causing such discharge or release."  38 C.F.R. §§ 3.12 (c)(3), 3.354(a).  Additionally, the character of the discharge may be later upgraded under a special discharge review program by a discharge review board, which on an individual basis, may provide eligibility for VA benefits.

Analysis

The May 1979 administrative decision concluded that the discharge was a bar to VA benefits.  The decision found that the appellant's offenses included four nonjudicial punishments:  

Fines and reduction in rank for drunk and disorderly conduct on September 25, 1968; unclean uniform April 26, 1969; drunk and disorderly and violation of a lawful order, May 13, 1969; and violation of a lawful order on March 4 1970.  The veteran was convicted by Special Court-Martial on May 13 1969 for AWOL, failure to transmit priority message, failure to obey a lawful commanding officer, and incapacitated-alcohol.  For two of these offenses he was sentenced to six months in the stockade, fined $70.00 and reduced in rank to E-1.  For the two other offenses, he was sentenced to the stockade for three months, fined $70.00, and reduced in rank to E-1.  The veteran was charged and convicted by a Summary Court-Martial on July 23 1969.  On March 23 1970, the veteran was accused of being AWOL or five hours and 30 minutes, assault, and communicating a threat.  He requested discharge in lieu of special court-martial.  The veteran was advised and waived all rights.  

The veteran applied for in April 1977 and was granted in May 1977, an upgrade of his discharge under the Department of Defense Review Program (Special).  However, the veteran received an unfavorable second review in July1978.  It was felt by the Board after a review of the veteran's total service that the four nonjudicial punishments, one special court-martial and one summary court-martial, did not justify an upgrade to honorable.  He was notified in accordance with Title 38, of the Code of Federal Regulations, Section 3.103 on October 3, 1978 that the determination of the character of his discharge was to be made by the VA, and he was invited to submit any evidence, that would present his side of the case.  No evidence was submitted by the veteran.  

VAR 1012(11) provides that an honorable or general discharge issued under the DOD Special Review Program does not remove bars to benefits under VAR 1012(C)(D).  As such, this Administrative Decision is based on the merits of the case without regard to the Discharge Review Board decision.  PL 95-126 specifies that to be eligible for VA benefits based upon a special upgraded discharge, a veteran must have that discharge reconsidered by the Discharge Review Board of jurisdiction and a determination made that the upgrading would have been authorized under the new uniform standards.  Regulations state that if a veteran receives an unfavorable second review from the Military Discharge Review Board, then eligibility to VA benefits will rest on the merit of the original "other than honorable" discharge, and a character of discharge determination will be made even if such a determination has already been made before the discharge was originally upgraded.  VAR 1001 (N) defines willful misconduct as an act involving conscious wrongdoing or known prohibitive action.  VAR 1012(D)(4) holds that a discharge or release because of willful and persistent misconduct will be considered to have been received under conditions which are a bar to VA benefits.  In view of the number of offenses documented and other wrongdoings in the Veteran's case, this provision applies.  VAR 1103(B) provides for consideration of evidence submitted by the veteran in making a determination in regard to the character of his discharge.  No evidence was submitted by the veteran.  

The veteran's discharge of April 27, 1970, is considered to be under conditions which are a bar to all VA benefits, except for medical benefits under FL 95-126.  

The appellant did not appeal the May 1979 decision within one year of its issuance, therefore it became final.  In October 2006, the appellant submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), depression, tinnitus, pressure in head, and left foot numbness.  The RO found the previous administrative decision constituted a bar to VA benefits.

Review of all material submitted since the prior final decision of May 1979 does not reveal the requisite new and material evidence needed to reopen this claim.  The appellant submitted a statement in August 2007 in which he indicated that he believed he was entitled to an upgraded discharge.  He has not submitted any new evidence, or even any argument, concerning the willful pattern of misconduct leading up to his discharge.  Pursuant to the Board's remand, the appellant's complete service personnel records were obtained; these records did not provide any evidence that would raise a reasonable possibility of substantiating the claim.  

The Board cannot now adjudicate the determination made by the Marine Corps.  VA is bound by its 1979 administrative decision and the determination by the Department of Defense that the appellant's discharge is disqualifying for VA monetary compensation.  The appellant must take the necessary steps through the Department of the Navy to upgrade the character of his discharge in this regard.

It is noted that the appellant has not raised the argument that he was insane at the time of his April 1970 discharge.  While he submitted treatment records concerning his current mental health issues, including anxiety and depressive disorder, there is no medical evidence or diagnosis concerning the time period before, during, or within a reasonable period after his April 1970 discharge.  The current state of the appellant's mental health is not relevant to the events leading up to his discharge.  See 38 C.F.R. §§ 3.12 (b), 3.354.  While this evidence may be considered "new," it is not "material" as it does not relate to an unestablished fact necessary to substantiate this claim. 

A mere statement that the discharge should be upgraded as he suffered hardships and was wounded during service in Vietnam cannot be said to rise to the level of "new and material" evidence, as nothing of substance was provided that spoke to the events surrounding the appellant's discharge.  Under these circumstances, the Board finds that new and material evidence to reopen whether the character of the appellant's service constitutes a bar to VA benefits has not been received.  As such, the VA's May 1979 decision remains final, and the appeal must be denied.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


